CorsoN, J.
(dissenting). I am unable to concur in the opinion of the majority of the court for the reason that, in my judgment, the jury were clearly right in finding that the quitclaim deed from the plaintiffs to the defendant George H. Perry, was obtained by fraud, and that the circuit court committed error in setting aside that finding, and substituting therefor the finding “that the evidence in this case does not show any misrepresentation or artifice to secure the execution of the deed from the plaintiff to the defendant Perry.” It is quite clear from the evidence that neither the plaintiff Benedict Reichelt nor his wife, at the time they executed the paper presented to them for execution by the brother of the defendant Perry, had any knowledge or information that the foreclosure proceedings were *606not valid, and it is equally clear to my mind that they did not understand that they were given a deed to their property. - While the evidence is somewhat conflicting, I think it preponderated largely in favor of the view that Reichelt and wife were deceived and misled into signing the paper presented to them, which seems to have been a quitclaim deed, and' that they signed the paper by reason of misrepresentations made to them by the brother of the defendant Perry, and believing that they were simply signing a paper correcting a slight error in the abstract. In my opinion, there was a clear preponderance of the evidence showing that neither of the plaintiffs had the slightest idea that they were executing a deed of any kind. Upon the evidence, therefore, the trial court should have found, as did the jury, that the quitclaim deed was obtained from the plaintiffs fraudulently, and should have canceled the same.
I am of the opinion, therefore, that the judgment should be reversed, and a new trial granted.